DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al., US 2015/0187951 (corresponding to US 9,318,618).

Endo does not explicitly disclose that a hydrogen concentration in the first insulator 408 is lower than a hydrogen concentration in the second insulator 418. However, it would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to make the hydrogen concentration in the first insulator 408 (that is closer to oxide 406b) is lower than a hydrogen concentration in the second insulator (that is far awat from oxide 406b) since it was known in the art that it will avoid undesired  doping changes in the oxide. (MPEP2144.I.)
In re Claim 2, Endo does not explicitly disclose that the hydrogen concentration in the first insulator 408 is lower than 1.0 x 1020 atoms/cm3, and wherein the hydrogen concentration in the second insulator 418 is lower than 5.0 x 1020 atoms/cm3. It is known in the art that hydrogen concentration is a result effective variable – because a specific density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified hydrogen concentrations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such .” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
In re Claim 3, Endo discloses all limitations of claim 3 except for that a nitrogen concentration in the first insulator 408 is lower than a nitrogen concentration in the second insulator 418 ([0171-0172]).
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following

(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of stable electrical characteristics of oxide semiconductor where an insulator in contact (See, for example, Endo’ [0008]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The nitrogen concentration in the first insulator 408 is lower than the nitrogen concentration in the second insulator 418;
II. The nitrogen concentration in the first insulator 408 is higher than the nitrogen concentration in the second insulator 418;
III. The nitrogen concentration in the first insulator 408 is equal to the nitrogen concentration in the second insulator 418;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the semiconductor device of  of Endo successfully functions;


In re Claim 4, Endo discloses the semiconductor device of Claim 1. The applicant’s claim 4 does not distinguish over the Endo’s reference regardless of the process used to form the amount of oxygen that is released from the first insulator by heating and is converted into oxygen molecules is greater than or equal to 2.0 x 1014 molecules/cm2, because only the final product is relevant, not the recited process of heating. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
In re Claim 5, Endo discloses the semiconductor device according claim 1, wherein the first insulator 408 comprises oxygen and silicon ([0171]), and wherein the second insulator 418 comprises nitrogen and silicon ([0172]).
In re Claim 6, Endo discloses the semiconductor device according to any one of claim 1, wherein the oxide 406b comprises indium, an element M (M is aluminum, gallium, yttrium, or tin), and zinc ([0097 -0118]).
Allowable Subject Matter
Claims 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 7, prior-art fails to disclose a semiconductor device where “a fifth insulator; a sixth insulator over the fifth insulator; a first oxide over the sixth insulator; a second oxide over the first oxide; a first conductor and a second conductor over the second oxide; a seventh . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893